CIACCIO, Judge.
On November 18, 1986 plaintiff filed this application for supervisory writs seeking relief from an interlocutory judgment of the trial court on an exception of improper cumulation of actions filed by Dr. Schwarz, one of the defendants. On November 20, 1986 this Court granted certiorari in order to review the correctness of the trial court ruling. On December 12, 1986, defendant Dr. Allan Schwarz responded to the writ application and advised this Court that he had no objection to granting the plaintiff the relief he sought. On December 15, 1986 this Court received notice that defendants Errol and Carolyn Martin had filed for relief under the Federal Bankruptcy Act and than an automatic stay order was in effect pursuant to Title 11 Section 362 of the United States Code. On December 16, 1986 plaintiff notified this Court of the pending stay order and of his desire that this Court defer ruling on his application. On January 6, 1987 this Court was provided with a true copy of the judgment of the United States Bankruptcy Court which lifted the stay order which had stayed the proceeding with regard to this application.
We therefore, now, consider the merits of this application.
Plaintiff seeks relief from this Court asking that we vacate the ruling of the trial court on the exception of improper cumulation of actions.
Since Dr. Allen Schwarz has apparently abandoned his exception of improper cumu-lation by advising this Court that he ... “has no objection to the Court of Appeal granting the relief prayed for by Dr. John E. Angelo, relator ... ”, we hereby vacate the judgment of the trial court on the exception of improper cumulation of actions, order the exception overruled, and remand the case for a trial on the merits.
JUDGMENT VACATED, CASE REMANDED.